Opinion of the Court.


Curia.

The case is luce clarius, and the principles upon which it must be decided too well settled to require any reply on the part of the plaintiff necessary.
The motion in arrest of judgment is grounded on two exceptions to the verdict:
First. That a certain section of the defamatory words set forth in the first count in the plaintiff’s declaration, are not actionable.
Secondly. If not actionable, the Jury having found entire damages on this count, the verdict is vitious.
As to the first exception, the Court are clearly of opinion, that the words are actionable. The doctrine of the law is perspicuous. A man is entitled to recover damages for words maliciously spoken, first, when the words contain an express imputation of crime liable to punishment, some capital offence or other infamous crime or misdemeanor; secondly, when the words are spoken of one in an office of profit or credit, and when the words are obviously to injure the person in office ; in both cases no especial damage is necessary to be alleged* The plaintiff in this case sets himself up as a governmental officer, and as an attorney of this Court. It is unnecessary to repeat *465the words found by the Jury to have been spoken by the defendant. It is obvious that they tended, in a very aggravating degree, to expose the plaintiff, as a public officer, to impeachment, and to injure him in his office of an attorney of this Court.
Israel Smith, for the plaintiff.

John Cook, pro se.

The decision of this question might seem to render the consideration of the second exception unnecessary. But as the Court consider it beneficial for the junior practitioners at the bar to deliver, their opinion on all proper occasions, we add, that if the words in the latter sections of the first count had not been actionable, yet the verdict of the Jury would not have been vitious. It is true, that if the plaintiff have several counts in his declaration, and the words in the first count are actionable, and he sets forth in the second count other words spoken at another time, which are not actionable, and the Jurors assess damages entirely, judgment will be arrested for the whole. But here, it appears the words were spoken at one time, and therefore properly included in the same count; and it is considered to be undoubted law, that where a count contains words acknowledged to be actionable, coupled with others not actionable, but spoken at one time, the latter shall be considered as merely in aggravation, and the finding entire damages on the whole count will be good.
Judgment that the defendant take nothing by his motion, but that the same be dismissed with costs.